UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7041


HARRY BROCKWELL,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:19-cv-00740-TSE-JFA)


Submitted: October 15, 2019                                   Decided: October 18, 2019


Before GREGORY, Chief Judge, and THACKER and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harry Brockwell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harry Brockwell appeals the district court’s order construing his “Motion for a Void

Judgment AB Initio” as a 28 U.S.C. § 2254 (2012) petition and dismissing it as successive

and unauthorized. We have reviewed the record and find no reversible error. Accordingly,

we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district

court. Brockwell v. Virginia, No. 1:19-cv-00740-TSE-JFA (E.D. Va. June 26, 2019). We

deny as unnecessary a certificate of appealability. See Harbison v. Bell, 556 U.S. 180, 183

(2009); United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2